Citation Nr: 0706608	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a prostate 
disorder, claimed as a urinary tract condition, to include as 
a result of exposure to chemical herbicides.

4.  Entitlement to service connection for skin lesions, to 
include as a result of exposure to chemical herbicides.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for heart problems, to 
include as a result of exposure to chemical herbicides or as 
secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2004 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In his March 2005 appeal, the veteran requested a Board 
hearing.  The veteran withdrew this request through his 
representative in March 2006.  

The issues of service connection for hypertension and heart 
problems are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's Claims Assistance Act has been satisfied 
with respect to the issues that have been decided below.

2.  The competent evidence of record shows the veteran's 
current bilateral hearing loss pre-existed service and is 
unrelated to military service.

3.  The competent evidence of record shows the veteran's 
tinnitus is unrelated to military service.

4.  The medical evidence does not show that a prostate 
disorder had its onset in service, and it does not show that 
a prostate disorder resulted from a disease or injury in 
service.

5.  The medical evidence does not show that the veteran's 
skin lesions had their onset in service or were diagnosed 
within a year of the veteran's separation from service, and 
there is no competent evidence that shows a relationship 
between the veteran's skin lesions and in-service exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A prostate disorder was not incurred in service and may 
not be presumed to have been incurred during such service, 
including as secondary to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  Skin lesions were not incurred in service; and they may 
not be presumed to have been incurred during such service, 
including as secondary to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the appellant in 
August 2003 and January 2005.  The August 2003 letter advised 
the veteran of the information necessary to substantiate his 
claims of service connection for hearing loss and tinnitus, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence, and implicitly told 
the veteran to submit any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The January 
2005 letter advised the veteran of the information necessary 
to substantiate his claims of service connection for a 
urinary tract infection and skin lesions, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence, and expressly told the veteran to submit 
any relevant evidence in his possession.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The August 2003 letter also included special 
notification provisions for veterans who may have been 
exposed to Agent Orange.

Both notices informed the appellant that the effective date 
for payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Since the 
service connection claims are being denied, no effective date 
will be assigned, so there is no possibility of any prejudice 
to the appellant if the notification is lacking a 
sufficiently specific description of matters involving the 
assignment of an effective date.  In addition, because the 
claims are being denied, the Board finds that the appellant 
was not prejudiced by inadequate notice of how to establish a 
disability rating.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
Unfortunately, adequate notice with regard to the prostate 
disorder and skin lesions was first provided in January 2005, 
after the January 2004 rating decision.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, proper 
notice was given to the veteran prior to review of the claims 
in the March 2005 statement of the case and the December 2005 
supplemental statement of the case.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
private medical records, lay statements, Social Security 
Administration records, and a November 2003 VA audiological 
examination report.  While the veteran has not been afforded 
examinations for his prostate and skin lesion claims, the 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case.  
See generally 38 C.F.R. § 3.159(c)(4).  Therefore, the Board 
finds that the duty to assist has been satisfied and no 
further action is necessary to assist the claimant with these 
claims.




Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Hearing Loss

The veteran is seeking service connection for bilateral 
hearing loss.  The November 2003 VA examination report 
diagnosing bilateral symmetric high frequency hearing loss 
establishes the presence of a current disability.  However, 
while noting that the veteran did have some exposure to noise 
in service that may have had some contribution to his hearing 
loss, the examiner concluded that it is not as likely as not 
that the veteran's current hearing loss is related to his 
active military service.

The Board finds this opinion to be highly probative to the 
issue at hand, as it was offered by a medical expert with the 
proper training to conduct an audiological examination and 
render the requested opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The opinion is based on a review of 
the veteran's medical history, including the in-service 
audiological examination records, and on physical examination 
of the veteran.  In addition, the report itself is quite 
detailed and explains the examiner's rationale for the 
determinations that are made.  Moreover, this opinion is not 
contradicted by the remaining medical evidence on file, as no 
evidence has been offered to indicate that a medical expert 
has reviewed the claims file and concluded that the veteran's 
current hearing loss was caused by in-service noise exposure.  
Therefore, the Board lends much probative weight to the 
November 2003 examination report.

The only contrary opinions regarding the cause of the 
veteran's current hearing loss have been offered by the 
veteran and his wife.  However, service connection cannot be 
granted based on the medical diagnosis or causation opinion 
rendered by a layperson.  See id.  Moreover, the Board is not 
qualified to make conclusions based on its own medical 
judgment, meaning that it is not allowed to reject the 
opinion of a medical expert in favor of the opinion of a 
person with no medical training.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Therefore, in the absence of competent 
evidence that links the veteran's current hearing loss to an 
in-service disease or injury, the veteran's claim must be 
denied.

Tinnitus

The November 2003 audiological examination report also 
necessitates the denial of the veteran's tinnitus claim.  
According to this opinion, the veteran's tinnitus is likely 
to be related to the underlying auditory pathology that had 
resulted in his high frequency hearing loss prior to his 
entrance into the armed forces.  Therefore, tinnitus is not 
as likely as not to be related to active duty.  

As noted above, the VA examiner who prepared this report has 
had the proper training to review the claims file, conduct 
the requested examination, and render an opinion as to the 
etiology of the veteran's current disability.  It has also 
been observed that the examination report explains the 
examiner's reasoning and accounts for contradictory evidence.  
Therefore, in light of this highly probative medical opinion, 
the Board must deny the veteran's claim of service connection 
for tinnitus.


Prostate Disorder

Private medical records from as early as March 1999 indicate 
the veteran's history of prostate inflammations and reflect 
current prostate enlargement.  Subsequent private records 
reflect that the veteran tested negative for prostate cancer, 
and an October 2004 VA medical record diagnoses benign 
hypertrophy of the prostate and elevated PSA (prostate-
specific antigen).  Because evidence of this disability does 
not appear in the veteran's service medical records, and, as 
a matter of fact, does not appear in the claims file until 
almost 30 years after separation, direct service connection 
for a prostate condition must be denied.  

As noted above, however, the veteran is seeking service 
connection for his prostate condition based on the 
presumption that his current disability was caused by his 
exposure to Agent Orange.  VA regulations provide that, even 
if direct service connection cannot be established, a veteran 
who was exposed to a herbicide agent (Agent Orange) during 
active service may be awarded presumptive service connection 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  In order to qualify 
for presumptive service connection, chloracne or other 
acneform disease consistent with chloracne; porphyria cutanea 
tarda; and acute and subacute peripheral neuropathy must be 
manifested to a degree of 10 percent or more within one year 
of the last date of exposure.  38 C.F.R. § 3.307(a)(6).  The 
remaining diseases are compensable on a presumptive basis if 
manifest to a degree of 10 percent or more at any time after 
service.  Id.

The aforementioned list of disabilities was compiled after 
significant research into the effects of herbicide exposure 
and is updated periodically by the Secretary of Veterans 
Affairs.  Moreover, VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which VA has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27630 - 27641 (May 20, 2003); see 
also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 
Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).

A veteran who served on active duty in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, are presumed to have been exposed to 
Agent Orange.  38 U.S.C.A. § 1116.  Because the veteran's 
service records verify that he served on active duty in 
Vietnam during this period, he is presumed to have been 
exposed to Agent Orange.  However, the veteran's current 
disability has been diagnosed as benign hypertrophy of the 
prostate, a disability that is not included on the list of 
conditions entitled to presumptive service connection based 
on herbicide exposure.  

As stated above, records indicate that the veteran was 
determined not to have prostate cancer, a condition that 
would qualify for presumptive service connection.  Moreover, 
it has neither been indicated or suggested that the veteran's 
genitourinary symptoms may be caused by another presumptive 
condition.  Consequently, the veteran's presumed exposure to 
herbicide agents in service does not provide a basis for 
service connection for his currently diagnosed prostate 
condition.  Nor has the veteran submitted a medical opinion 
stating that his prostate condition was caused by exposure to 
Agent Orange.  Therefore, the preponderance of the evidence 
is against the veteran's claim, and it must be denied.  

Skin Lesions

The veteran has also requested presumptive service connection 
for skin lesions based on his exposure to Agent Orange while 
in service.  As noted above, presumptive service connection 
based on exposure to Agent Orange may be granted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Also, as noted above, 
chloracne or other acneform disease consistent with 
chloracne; porphyria cutanea tarda; and acute and subacute 
peripheral neuropathy must be manifested to a degree of at 
least 10 percent within one year of last exposure, while the 
remaining diseases are presumptively compensable if 
manifested to a degree of 10 percent or more at any time 
after service.  Finally, it is conceded that the veteran was 
exposed to Agent Orange in service.  

The competent evidence of record does not justify granting 
presumptive service connection for skin lesions.  Private 
medical records are not clear as to whether the lesions at 
issue may be chloracne or other acneform disease consistent 
with chloracne or porphyria cutanea tarda.  Nonetheless, the 
claims file contains no medical evidence demonstrating that 
these lesions developed in the year following separation from 
service, meaning that the veteran would not qualify for 
presumptive service connection for one of these conditions.  
Private medical records from as early as January 1987 reflect 
that the veteran was treated for various skin lesions, but 
nowhere is it indicated that these are cancerous or would 
otherwise qualify for presumptive service connection based on 
symptoms that are first demonstrated to have occurred more 
than one year after service.  Therefore, presumptive service 
connection for the veteran's skin lesions must be denied.   

As with the prostate disability, the claims file does not 
justify granting service connection for skin lesions on a 
direct basis, either, as there is no in-service evidence that 
can be connected to the veteran's subsequent skin lesions.  
The veteran's service medical records do not reflect the 
veteran was treated for a skin condition in service.  
Furthermore, his February 1970 separation examination report 
does not indicate that the veteran was suffering from a skin 
disease at the time of separation from service.  Moreover, on 
his February 1970 separation medical history report, the 
veteran indicated that he had never had any kind of skin 
disease.  The Board further notes that the claims file 
contains no medical evidence, such as an opinion from a 
medical professional, linking the veteran's Agent Orange 
exposure to his current skin lesions.  Therefore, because 
there is no evidence of an in-service disease or injury, 
service connection must be denied on a direct basis.  

The evidence for these claims is not so evenly balanced so as 
to allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the appellant's claims of entitlement to service 
connection for bilateral hearing loss, tinnitus, a prostate 
disorder, and skin lesions, and they must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a prostate disorder, 
claimed as a urinary tract condition, is denied.

Entitlement to service connection for skin lesions, to 
include as a result of exposure to chemical herbicides, is 
denied.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  In the case at hand, the veteran has not been 
afforded a VA examination to determine whether his current 
heart problems and hypertension are related to service, 
either on a direct basis or secondary to his service-
connected PTSD.  Therefore, the Board believes a VA 
examination is warranted.

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  The appellant should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current heart condition or 
hypertension.  The appellant's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that any heart disorder or hypertension 
had its onset during active service or is 
related to any in-service disease or 
injury.  The examiner should specifically 
comment on whether it is at least as 
likely as not that any current heart 
disorder or hypertension is secondary to 
service-connected post-traumatic stress 
disorder (PTSD).  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development deemed 
necessary, the RO must readjudicate the 
issues on appeal.  If any issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


